        Case 3:20-cv-00443-SDD-EWD            Document 39      09/10/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


TABOR
                                                                         CIVIL ACTION

VERSUS
                                                                         20-443-SDD-EWD

HOOPER, ET AL.



                                           RULING

        The Court has carefully considered the Complaint,1 the record, the law applicable

to this action, and the Report and Recommendation2 of United States Magistrate Judge

Erin Wilder-Doomes dated August 19, 2021, to which an objection3 was filed and also

reviewed.

        The Court hereby approves the Report and Recommendation of the Magistrate

Judge and adopts it as the Court’s opinion herein.

        ACCORDINGLY,

        IT IS HEREBY ORDERED that Plaintiff's federal claims are DISMISSED WITH

PREJUDICE as legally frivolous and for failure to state a claim pursuant to 28 U.S.C. §§

1915(e) and 1915A.

        IT IS FURTHER ORDERED that the Court declines to exercise supplemental

jurisdiction over Plaintiff's potential state law claims, and Plaintiff's request for injunctive




1
  Rec. Doc. 1.
2
  Rec. Doc. 35.
3
  Rec. Doc. 36.
           Case 3:20-cv-00443-SDD-EWD      Document 39    09/10/21 Page 2 of 2




relief4 is hereby DENIED. All other pending motions are denied as moot and this matter

is dismissed in its entirety.

          Signed in Baton Rouge, Louisiana on September 9, 2021.




                                      S
                                     CHIEF JUDGE SHELLY D. DICK
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




4
    Rec. Doc. 8.
